DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicant’s amendment filed on March 30, 2022 and wherein the Applicant has amended claims 28, 33-35, 40-42, claim 34, 40, 42 remained withdrawn status, and claims 1-27 were cancelled. In an Examiner-initiated telephone interview with the Applicant Attorney Pingping Wang (registration number L1157) on June 16, 2022, the Applicant has further canceled withdrawn claims 34, 40, 42, and see attached Interview Summary. In virtue of this communication, claims 28-33, 35-39 and 41 are currently pending in this Office Action.

Response to Remarks and Reasons for Allowance
With respect to the objection of claims 28-33, 35-39, 41 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 3 of page 8 in Remarks filed on March 30, 2022, have been fully considered and the argument is persuasive. Therefore, the objection of claims 28-33, 35-39, 41 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claim 41 under 35 USC §101, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 4 of page 8 in Remarks filed on March 30, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claim 41 under 35 USC §101, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 28-33, 35-39, 41 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 1 of page 9 in Remarks filed on March 30, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 28-33, 35-39, 41 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
With respect to the prior art rejection of independent claim 28 under 35 USC §103(a), as set forth in the previous Office Action, the Applicant’s amendment, including through the Examiner Amendment as attached Examiner Amendment Claim List, and argument, see paragraph 6 of page 9 and paragraphs 1-3 of page 10 in Remarks filed on March 30, 2022, have been fully considered, and the argument is persuasive. Therefore, the above prior art rejection of independent claim 28 under 35 USC §103(a), as set forth in the previous Office Action, has been withdrawn. For the at least similar reasons described in claim 28 above, the prior art rejection of other independent claims 35, 41 and dependent claims 29-33, 36-39 as set forth in the previous Office Action, has been withdrawn.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an Examiner-initiated telephone interview with Applicant Attorney Pingping Wang (registration number L1157) on June 16, 2022 and the application’s claims have been amended and as shown in the attached Examiner Amendment Claim List.

Allowable Subject Matter
Claims 28-33, 35-39 and 41 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654